Case: 12-40075     Document: 00512030689         Page: 1     Date Filed: 10/24/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 24, 2012
                                     No. 12-40075
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

NOE REYES, JR., also known as Noe Reyes,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:10-CR-944-2


Before REAVLEY, DAVIS, and OWEN, Circuit Judges.
PER CURIAM:*
        Noe Reyes, Jr., appeals his sentence following his guilty plea conviction for
possession with intent to distribute 178 kilograms of marijuana. He argues that
the district court clearly erred in applying the two-level enhancement for
possession of a firearm under U.S.S.G. § 2D1.1(b)(1).
        “The district court’s determination that § 2D1.1(b)(1) applies is a factual
finding reviewed for clear error.” See United States v. Ruiz, 621 F.3d 390, 396



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 12-40075   Document: 00512030689     Page: 2   Date Filed: 10/24/2012

                                 No. 12-40075

(5th Cir. 2010). A factual finding is not clearly erroneous if it is plausible in
light of the record as a whole. Id.
      Our review of the record does not show that a connection between the
handguns and Reyes’s drug-related offense was “clearly improbable.”          See
§ 2D1.1, comment. (n.3). To the contrary, this review shows “that a temporal
and spatial relation existed between the weapon, the drug trafficking activity,
and the defendant.” See United States v. Cisneros-Gutierrez, 517 F.3d 751, 764-
65 (5th Cir. 2008). Both the loaded handguns and the drugs were discovered in
Reyes’s home. The loaded handguns were discovered under the mattress in the
bedroom where Reyes slept, and the drugs were discovered in a back bedroom.
Moreover, Reyes pleaded guilty to possession with intent to distribute the
marijuana seized from in the back bedroom, and Reyes’s brother told agents that
Reyes coordinated the transportation of the marijuana found at his home. The
district court did not clearly err by imposing the two-level enhancement. See
Ruiz, 621 F.3d at 396.
      Accordingly, the judgment of the district court is AFFIRMED.




                                       2